Citation Nr: 1219650	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  10-29 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an increased initial evaluation for the service-connected peripheral neuropathy of the lower extremities currently evaluated at a noncompensable level.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.  He served in the Republic of Vietnam and was awarded a Combat Infantryman's Badge.       

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2009.   

The Veteran presented testimony at a Travel Board hearing before the undersigned Acting Veterans Law Judge in September 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to an increased initial evaluation for the service-connected peripheral neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy in active service in the Republic of Vietnam.  

2.  The Veteran is found to have presented credible lay assertions sufficient to establish that he was exposed to hazardous noise levels during service and experienced decreased hearing and tinnitus since his period of active duty that included combat service in the Republic of Vietnam.       

3.  The currently demonstrated bilateral hearing loss disability is shown as likely as not to be due to the Veteran's exposure to acoustic trauma during his period of active service.     

4.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to acoustic trauma during his period of active service.         


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  

2.  Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

Although 38 U.S.C.A. § 1154 (b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected, it does considerably lighten the burden of a veteran who seeks benefits for an allegedly service- connected disease or injury and who alleges that the disease or injury was incurred in or aggravated by combat service.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154 (b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (1999).

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

3.  Analysis

Initially, the Board finds that the Veteran is a combat veteran and is entitled to the application of 38 U.S.C.A. § 1154 (b).  Service records show that the Veteran was awarded a Combat Infantryman's Badge for his service in the Republic of Vietnam.  His military occupational specialty was weapons infantryman.  

Section 1154 (b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  

Section 1154 (b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995). 

The Veteran asserts that his bilateral hearing loss and tinnitus are due to harmful noise exposure experienced during his period of active service.  He reports being exposed to such noise while serving in combat the Republic of Vietnam as an weapons infantryman.  

The Veteran reported that while serving in the Republic of Vietnam, he was exposed to loud noise from small arms fire, incoming motor rounds, 105, 155, and 175 artillery guns being fired on base camp, and explosions from booby traps.  He stated that on one mission, he was exposed to intense machine gun fire in the day and mortar fire at night.  He stated that at night, while he was lying down to get some rest, a mortar round landed about ten feet from his head.  The Veteran stated that from this point till today, he felt that his hearing has been diminished.  The Veteran stated that he did not seek medical help or complain because there were many soldiers who needed more help than him.  The Veteran stated that currently, he misses a lot of conversation if there is any background noise.  He has to continually ask his wife to repeat herself.  The Veteran indicated that throughout his working career, he had to continually ask his associates to repeat themselves and he cannot hear footsteps.  See the Veteran's July 2010 statement and his testimony before the Board in September 2011.    

The Veteran indicated that at times, a ringing would start in his ears after a firefight or other combat actions.  He indicated that he paid no attention to this and thought it was an irritant of being in Vietnam.  He stated that after Vietnam, the ringing would sometimes return but he thought it was wax buildup or swimmers ear.  He stated that he went to a doctor and he asked the doctor to look in his ears; the doctor would tell him there was no wax or water.  The Veteran stated that the ringing in the ears has gotten worse as he has gotten older.  He stated that the ringing in the ears was now constant.  See the Veteran's statement dated in July 2010 and his testimony before the Board in September 2011.      

The Board notes that the Veteran is competent to describe being exposed to loud noise, such as that caused by weapons or explosions.  He is competent to describe observable symptoms such as ringing in the ears and decreased hearing.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

The service treatment records do not document any complaints or findings referable to a hearing loss or tinnitus.  Audiological evaluation was not performed at separation examination. 

However, on this record, the Board finds that the Veteran's statements regarding the noise exposure in service and experiencing hearing loss and tinnitus symptoms in service to be competent and credible.  As discussed above, 38 U.S.C.A. § 1154 is applicable since the Veteran had combat service.  The Board finds that the Veteran's statements to be sufficient proof of this in-service injury and symptoms.  The Veteran's lay statements are found to be credible as they have been consistent over the years and are confirmed by the circumstances of his service, including his duties as a weapons infantryman and his actual combat service in the Republic of Vietnam.  

The competent medical evidence of record establishes that the Veteran has current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  

A private audiometric evaluation in September 2010, shows that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
50
50
LEFT
15
10
10
65
80

Speech audiometry revealed speech recognition ability of 100 percent for the right ear and 96 percent for the left ear.   

There is competent evidence that the Veteran has current tinnitus.  Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

In the July 2010 statement, the Veteran indicated that the ringing in his ears began during his combat service in Vietnam and recurred since then.  He stated that the ringing in the ears is now constant.  The Board finds that this is competent evidence of a current diagnosis of tinnitus.  

The Board finds that there is competent evidence of a continuity of symptomatology which links the Veteran's current hearing loss and tinnitus to his active service.  

As discussed in detail above, there is competent and credible evidence that the Veteran's hearing loss and tinnitus symptoms began in service and continued after separation from service until the present time.  The Veteran has reliably reported having had hearing loss and tinnitus since service.  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). 

Based on a review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current hearing loss and tinnitus as likely as not had its clinical onset during the Veteran's period of active service. 

The Board finds that the lay testimony describing symptoms in service and since service supports a later diagnosis of hearing loss by a medical professional and supports the diagnosis of tinnitus.  Post-service noise exposure has not been identified as the likely cause of the documented hearing loss and tinnitus in this case.   

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral hearing loss and tinnitus as likely as not are due to the Veteran's exposure to excessive and harmful noise levels that began during his period of active service.  

When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
In resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.     


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The evidence tends to show that the service-connected peripheral neuropathy of the lower extremities may have worsened.  At the hearing before the Board in September 2011, the Veteran stated that his feet are constantly cold, he is losing feeling in his feet, and he is starting to lose his balance. He stated that he thought the symptoms in his legs and feet were moderate to severe.  He indicated that the pain in his legs was rather severe.      

Because of the evidence of possible worsening since the last examination in May 2009, a new examination is needed to determine the severity of the peripheral neuropathy of the lower extremities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The record shows that the Veteran receives treatment for the service-connected peripheral neuropathy of the lower extremities at VA.  The RO should obtain the VA treatment records for treatment of these disabilities dated from May 2010 from the Dallas VA healthcare system.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order obtain copies of all records referable to VA treatment of the service-connected peripheral neuropathy of the lower extremities from the VA healthcare system in Texas dated since May 2010.   

2.  The RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected peripheral neuropathy of the lower extremities.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All indicated tests should be performed.  

The examiner should specifically note all symptomatology and manifestations caused by the service-connected peripheral neuropathy of the lower extremities.  The examiner should specify the whether the peripheral neuropathy of the lower extremities is mild, moderate, moderately-severe, or severe.  The examiner should report whether there is complete paralysis in the leg and foot due to the peripheral neuropathy and whether there is evidence of foot drop and/or a loss of movement or weakened movement below the knee and in the foot and ankle.  

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for any opinion and identify the pertinent evidence of record.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


